Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 7-13 are allowed. The following is an examiner’s statement of reasons for allowance: The most relevant prior art references of WO 2016/191856 to Bulzacki and “A new segmentation method for point cloud data” by H. Woo, neither anticipate nor render obvious, alone or in combination, the ordered combination of claim elements specifically comprising:
Re claim 1, “A method for detecting at least one gambling chip object consisting of multiple gambling chips […] and for determining a position and orientation of each said gambling chips in the gambling chip object, whose gambling chips are tilted relative to each other in a gambling chip cluster, determining flat top surfaces in the point cloud and calculating surface normal perpendicular to said top surfaces, dividing an area of the point cloud between the top surfaces and the playing table surface along the respective normal into a sequence of object layers, defining the layer boundary surfaces bordering the respective object layer parallel to the top surface, and defining a layer thickness of the respective object layer, measured along the respective surface normal, corresponding to a previously determined gambling chip thickness of an individual gambling chip”
Re claim 10, “the data processor is configured to determine the position and orientation of the gambling chips in the gambling chip object, whose gambling chips are tilted relative to each other in a gambling chip cluster, by analyzing the point cloud”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715